Citation Nr: 0512467	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  01-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 determination by the RO, that the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a back injury.  The veteran 
disagreed with that determination.  In its November 2001 
statement of the case (SOC), the RO addressed the back claim 
and also found that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of a nose injury.  The 
veteran filed a substantive appeal as to both issues in 
December 2001.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in April 
2002.  A transcript of her testimony is associated with the 
claims file.  

In a decision dated in September 2002, the Board found that 
new and material evidence had not been submitted and denied 
reopening of the veteran's claims.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an unopposed motion, the 
Secretary of VA requested remand of the case to the Board to 
assure compliance with the notice requirements of 
38 U.S.C. § 5103(a).  In an order dated in April 2003, the 
Court vacated the September 2002 Board decision and remanded 
the matter to the Board.

The Board, in turn, remanded the case to the RO via the 
Appeals Management Center (AMC) in November 2003.  The remand 
directed the AMC to ensure compliance with 38 U.S.C.A. 
§ 5103, as amended by the Veterans Claims Assistance Act 
(VCAA) and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duties to notify and assist the veteran in obtaining 
evidence necessary to substantiate her claims. 

A duty-to-assist letter was sent to the veteran in July 2004 
and a Supplemental Statement of the Case (SSOC) was issued to 
the veteran in November 2004, which affirmed the 
determination previously entered.  The case was thereafter 
returned to the Board.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims and all 
relevant evidence necessary for an equitable disposition of 
the petitions to reopen claims on appeal has been obtained.

2.  By rating action dated in January 1986, the RO denied the 
veteran's original claims of service connection for a back 
injury and a fractured nose.  The veteran was notified of the 
denials by letter dated in January 1986, but she did not 
appeal.

3.  The evidence received since the January 1986 rating 
action consists of duplicate copies of evidence already 
considered, cumulative statements and testimony which is 
essentially duplicitous of contentions already considered, 
and photographic evidence which is immaterial to the claim; 
no evidence has been submitted which is material in that, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the underlying claim of service connection for 
a back injury.

4.  The evidence received since the January 1986 rating 
action consists of duplicate copies of evidence already 
considered, cumulative statements and testimony which is 
essentially duplicitous of contentions already considered, 
and photographic evidence which is immaterial to the claim; 
no evidence has been submitted which is material in that, by 
itself, or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a fractured nose.


CONCLUSIONS OF LAW

1.  The RO action dated in January 1986, which denied the 
veteran's original claims of service connection for a back 
injury and for a fractured nose, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2004).

2. Since the RO's January 1986 decision, new and material 
evidence has not been received, and the claims of service 
connection for a back injury and for a fractured nose are not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001) and (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

As noted herein above, pursuant to an April 2003 Court Order, 
the Board remanded the case to the RO via the Appeals 
Management Center (AMC) in November 2003, explicitly to 
ensure compliance with 38 U.S.C.A. § 5103, as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duties to notify and assist the veteran in obtaining 
evidence necessary to substantiate her claims. 

Pertinent to the merits of the veteran's claims of whether 
new and material evidence has been presented to reopen the 
claims of service connection for residuals of a back injury 
and residuals of a fractured nose, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2001 
informed her that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  In a letter sent to the veteran in July 2004, and 
in the November 2004 SSOC the veteran was notified that to 
reopen a claim of service connection, the veteran must submit 
new and material evidence that shows (1) she has a current 
nose and/or back disability; (2) medical evidence that 
establishes or tends to establish that the current conditions 
are causally related to service.  The SSOC and the Board's 
November 2003 Remand informed the veteran of the 
definition(s) of new and material evidence pertinent to her 
claims.  Specifically, the veteran was informed that with 
regard to her claim of service connection for a back 
disability, new and material evidence was defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
With regard to her claim of service connection for a 
fractured nose, new and material evidence was defined as 
existing evidence not previously submitted to agency decision 
makers, or existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

Additionally, the veteran was given a statement of the case 
in November 2001 which clearly explained why the evidence 
submitted to date was not new and material so as to reopen 
her claims of service connection for a back injury and 
fractured nose.  At that time, she was advised that the 
evidence she had submitted were duplicate copies of evidence 
considered in the 1986 RO final decision to deny.  While the 
veteran identified private treatment at Osteopathic General 
Hospital, she also earlier indicated that this treatment was 
in 1973, and the Board notes that these records were already 
on file at the RO and previously considered in 1986.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2001 
and July 2004 letters advised the veteran that the RO would 
make reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  At her personal hearing in April 2002, the veteran 
did not state that any additional available evidence should 
be obtained, other than those records already on file.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The May 2001 and July 2004 
letters requested that the veteran provide an Authorization 
and Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated her 
for her claimed conditions.  She was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran did testify 
at her April 2002 hearing that she was treated by a private 
doctor after service, but that his records were unavailable 
and the doctor, who had since retired, could not be located.  
The RO made efforts to obtain all medical records identified 
by the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable July 2001 administrative decision, 
specifically requesting that the veteran provide any evidence 
in her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom she was treated for her claimed disabilities.  In the 
July 2004 letter, she was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, she was, in 
effect, asked to submit all evidence in her possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in her possession that pertained to her claim prior 
to the July 2001 decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information. She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

The Board also notes that some of the veteran's express 
assertions are factually at odds with the documents on file.  
The veteran's October 2001 typewritten notice of disagreement 
(NOD) claims that medical nexus evidence has been submitted, 
that a lay statement was submitted regarding the claimed back 
injury, that the claims are thereby reopened, and that VA 
examinations are thus indicated.  The Board specifically 
disagrees as these assertions are inaccurate and any VA 
examination, inappropriate.  No medical nexus evidence of any 
sort has ever been received-as detailed below, all medical 
and lay evidence recently submitted is duplicate-that is 
(other then the veteran's own statements and testimony which 
are duplicitous of her earlier statements), copies of 
documents already of record in 1986.  Duplicate evidence does 
not reopen the claims, and any additional development would 
not be likely to result in a more favorable disposition of 
the claims on appeal.  A VA examination is not indicated 
because the medical evidence of record presents no medical 
matter or question for clarification: service medical records 
show no back injury and no nose fracture on x-ray study, the 
post-service medical evidence clearly shows no back disorder 
prior to a work-related back injury in 1973.  No medical 
record shows any nose or back diagnosis related to service or 
prior in-service injury, and the veteran submits no new and 
material evidence to reopen her previously denied claims.  No 
further action or development is indicated, and VA has met 
its duties under the VCAA.

New and Material Evidence

By rating action of January 1986, the RO denied the veteran's 
original claims of entitlement to service connection for a 
back injury and a nose fracture, finding that the service 
medical records were silent as to the claimed back injury, 
and that the post-service medical evidence showed a work-
related back injury in 1973, without prior history of back 
injury, and without reference to service or any in-service 
injury.  The RO found that while service medical records 
showed that the veteran was seen with a possible fractured 
nose, x-ray studies taken at that time were negative, so no 
diagnosis was given.  Also, the RO found that, unlike the 
back condition, no current nose fracture residuals were 
shown; thus, the claim had to be denied as not currently 
shown.  The Board notes that the veteran was given notice of 
the denials, and she filed no disagreement or appeal.  As a 
result, the RO denials became final under VA law and 
regulations then and presently in effect.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

The Board is not empowered to revisit these final denials 
unless and until new and material evidence is submitted to 
reopen the claims.  That is, the January 1986 RO decisions 
are not only deemed to be final, see 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004), but 
the claims may now be reopened only if new and material 
evidence is submitted since this last final disallowance.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
and (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Thus, the Board must now address the issue of whether new and 
material evidence has been submitted in the first instance, 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims filed 
prior to August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a)).  In this case, the claim to reopen 
the issue of service connection for residuals of a back 
injury was filed before August 29, 2001, and the earlier 
definition is applicable to that issue.

New and material evidence is defined differently for claims 
filed on or after August 29, 2001.  As explained in the 
Board's November 2003 remand, the amended version of the 
definition of new and material evidence is applicable to the 
claim to reopen the issue of service connection for a 
fractured nose.  Specifically, while the veteran filed her 
claim to reopen the issue of service connection for residuals 
of a back injury in June 2000, there is no indication in the 
record that she affirmatively filed a claim to reopen the 
issue of service connection for residuals a nose injury.  
Rather, the RO addressed that issue in its November 2001 
statement of the case and directed the veteran that filing a 
VA Form 9 would perfect an appeal.  In December 2001, the 
veteran filed a VA Form 9 in which she addressed both the 
back injury and nose injury claims, thereby perfecting 
appeals as to both issues.

As there is no indication that the veteran filed a claim to 
reopen the nose injury claim before August 29, 2001, the 
revised 38 C.F.R. § 3.156(a) applies to that claim to reopen.  
In cases filed after August 29, 2001, new evidence is defined 
as existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2004).

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999).  First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  In 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was noted 
that such evidence could be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.

Secondly, if new and material evidence has been presented, 
the claim must be reopened, and the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, VA has complied with its statutory duty to assist.  
Following this determination, the Board may then proceed to 
evaluate the merits of the claim.  See also Winters v. West, 
12 Vet. App. 203 (1999).

The law provides that evidence proffered by the appellant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of service as shown by service 
records, the official history of each organization in which 
the claimant served, medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a) (2004).

As a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board has reviewed the evidence associated with the 
claims folder since the January 1986 RO denial and concludes 
that no new and material evidence has been received 
sufficient to reopen the previously denied claims of service 
connection for a back injury and a fractured nose.

The evidence available at the time of the January 1986 RO 
denial included the veteran's service medical records, as 
well as post-service medical evidence.  Service medical 
records show no back injury, and no complaint, treatment, or 
diagnosis of any back disorder, including on examination for 
separation from service in 1946.  While a May 1945 treatment 
record notes a diagnosis, apparently provisional, of a 
fractured nose, the associated x-ray studies taken at that 
time were negative.  The remaining service medical records 
are silent as to any back or nose complaint, treatment, 
symptom, or diagnosis, and no back or nose disorders were 
noted on examination at separation from service in 1946.  The 
salient point is not that the service medical records show no 
back injury or nose fracture, but that these records were 
already considered at the RO in the January 1986 final rating 
decision to deny the claims presently on appeal.

Also of record in the January 1986 rating decision was post-
service medical evidence, showing no treatment for any nose 
disorder, but treatment for a back disorder following a 
lifting injury while at work in 1973.  See April 9, 1973 
Employer's First Report of Injury, an April 30, 1973 medical 
record of Osteopathic General Hospital, and associated 
request for permission for major surgery, as well as other 
medical and administrative records regarding a resulting 
Workmen's Compensation Claim following the March 1973 work-
related back injury.  Treatment records of 1982 were also 
considered in the January 1986 rating 


decision.  These records show 1982 surgery for the veteran's 
back disorder, with reference to prior injury in 1973, but 
with no reference to any in-service back injury.  
Specifically, both a May 21, 1982 treatment record and a June 
2, 1982 treatment summary of M. J. Faella, M.D., indicates a 
medical history of injury in 1973, without reference to 
service or any in-service injury.

Also of record at the time of the January 1986 final rating 
decision was an August 1984 lay statement of V.L.C. regarding 
a horse-back riding accident while on active duty.

The veteran's statements of entitlement were of course 
considered as well.  In a December 1985 statement, the 
veteran indicated that she injured her back in service and 
that she had difficulty breathing through her nose as a 
result of a nose fracture in service.

The evidence of record received since the January 1986 prior 
final RO rating decision has been either exact duplicate 
copies of medical or lay evidence; an October 2003 lay 
statement from V.G.B describing exactly the same horseback 
riding accident that the veteran herself has described and 
who V.L.C. described in her lay statement of 1984; or 
duplicative statements of the veteran regarding entitlement 
generally.  That is, the veteran has submitted exact 
duplicate copies of the August 1984 lay statement of V.L.C., 
an exact duplicate of the April 9, 1973 Employer's First 
Report of Injury, an exact duplicate of the April 30, 1973 
treatment record of Osteopathic General Hospital, with an 
exact duplicate of the associated request for permission for 
major surgery, in addition to her own duplicitous statements 
in support of her claim, and testimony repeating her 
entitlement to service connection for a back injury and nose 
fracture in general terms.  Her statements also appear to 
either mischaracterize or confuse what evidence she has 
submitted, as noted in the first few paragraphs of this 
decision.  While the October 2003 lay statement is not an 
exact duplicate copy of evidence previously submitted, the 
content of the lay statement is duplicative, and has already 
been considered.  


Though the veteran asserts that she has submitted new medical 
evidence including of a nexus variety, her statement is not 
accurate, as the evidence consists of duplicate copies or 
records reviewed in January 1986.

The duplicate service medical record, which regards a claim 
not presently adjudicated, clearly does not represent new and 
material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  The Board could end its analysis there.  However, 
further explanatory comment appears indicated given the 
veteran's apparent confusion.

As emphasized in the RO's development letters of June 2000, 
May 2001, and in the SOC of November 2001, the veteran fails 
to reopen her claims of service connection for a back injury 
and a fractured nose due to a lack of any current complaint, 
treatment for, or diagnosis of, a nose fracture, and for lack 
of any medical nexus evidence linking her current back 
disorder--status post injury in 1973, with her prior military 
service of many years earlier.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

In this regard, close attention has been given to the 
veteran's April 2002 Travel Board testimony that Dr. Wynne, 
of Osteopathic General Hospital, had told her in 1973 that 
her back condition must have existed for "at least 20 years."  
She also testified that these records were no longer 
available, that this physician is no longer in practice, and 
that even the hospital building itself no longer exists.  The 
veteran asserted that these records had never been obtained-
however, the Board located these in her claims file and notes 
that they were of record at the time of the January 1986 RO 
rating decision.  Significantly, her assertions are 
contradicted by all of the 1973 medical evidence, including 
evidence from sources independent of each other, which 
contradicts her statements and testimony.  Her testimony 
lacks credibility, is essentially duplicitous, and does not 
serve to reopen the claims on appeal.  Note is made that the 
existing medical records of 1973 include records dated in 
1973 from Osteopathic General Hospital.  That is, the veteran 
is wrong in her assertion that medical records from 
Osteopathic General Hospital are not of record-they exist and 


were considered at the time of the January 1986 final rating 
decision.  Additionally, those records, as well as the 
remaining 1973 medical record, including those from multiple 
sources independent of each other, show a work-related back 
injury without reference to prior back disability, prior back 
injury, or to her prior military service.  Because the 
medical records surrounding the veteran's March 1973 work-
related, lifting-type back injury clearly show a medical 
history silent for any in-service injury or prior (pre-1973) 
back condition, the Board is of the opinion that her 
statements, to the effect that a physician in 1973 told her 
that she had a back condition prior to the 1973 injury-a 
medical history contradicted by all of the remaining evidence 
of record, including the 1973 treatment records and the 
service medical records-fall short of new and material 
evidence needed to reopen her claims.

The salient point is that the January 1986 rating decision- 
now final, rejected the veteran's assertions regarding her 
claimed in-service back injury and medical history.  She now 
repeats those allegations regarding this rejected medical 
history-clearly contradicted by the medical evidence of 
record, supporting her statements with no new and material 
evidence, but with only reference to what a physician may or 
may not have told her in 1973, which contradicts all existing 
records of 1973.  This is not new and material evidence.  
Morton v. Principi, 3 Vet. App. 508 (1992); See also, Elkins 
v. Brown, 5 Vet. App. at 478; Reonal v. Brown, 5 Vet. App. at 
460 and 461.

The Board does not deny the veteran's assertions, and those 
of her fellow servicewomen, that the veteran was thrown from 
a horse during service and was knocked unconscious.  However, 
the issue here is not whether the Board believes that the 
veteran was thrown from a horse during service; but rather, 
that she has submitted no new and material evidence to show 
that she has a current back disability and/or nose disability 
due to injury sustained during service.  

As new and material evidence has not been submitted, the 
claims are not reopened and the Board's consideration of 
these matters is concluded.


ORDER

The petition to reopen claims of entitlement to service 
connection for residuals of a back injury and for residuals 
of a nose injury are denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


